DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 5/3/2022. As directed by the amendment, claims 1-15 were amended, no claims were cancelled, and new claims 16-18 were added. Thus, claims 1-18 are presently pending in this application.
Claims 1-18 are allowed based on the Examiner’s amendments and reasons for allowance below. 

Drawings
The drawings are objected to because figs. 1-6, the drawing outlines are dashed/dotted making the drawing hard to understand. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined and any text shown in a figure must be made legible. Additionally, the weight of all lines and letters must be heavy enough to permit adequate reproduction. See PCT rule 11.13 (a) and (e). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Michael Straher on 5/18/2022. 

The application has been amended as follows:

In Claim 11, lines 1-2, the limitation “claim 9, in which a connection surface between the circular shell surface of the piston and the recess or a flattened” has been changed to --claim 10, in which a connection surface between a circular surface of the piston and the recess or the flattened--. 

In Claim 12, lines 1-3, the limitation “for the operation of an inhaler according to claim 1, that includes a shifting of the piston in relation to the cylinder in the longitudinal direction of piston and cylinder between an extended position into an” has been changed to --for atomizing the liquid in the inhaler according to claim 1, that includes the step of shifting the piston in relation to the cylinder in the longitudinal direction of the piston and the cylinder from an extended position to an--. 

In Claim 13, line 2, the limitation “position into the” has been changed to --position to the--.

In Claim 13, line 3, the limitation “position into the” has been changed to --position to the--. 

In Claim 15, line 3, the limitation “position into an extended” has been changed to --position to the extended--. 

In Claim 15, line 7, the limitation “position into the” has been changed to --position to the--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Kladders (2004/0164186), Sonia Boris (3,043,524), Herre (2012/0186518), Yoshihiro Kato (JP63191276) and Wakatake (JP04076975) do not specifically disclose the claimed apparatus as presented in the claims 1-18. 
Kladders discloses an inhaler (entire device shown in fig. 1a, see paragraph 0086) for atomizing a liquid active agent (liquid 72, see paragraph 0087), having an active agent reservoir (71, fig. 1a, paragraph 0087), an atomizing nozzle (55, 54, 53, see fig. 1a, paragraph 0086), and a pump arrangement (52 and 58, and 57, and 56, see fig. 1a, paragraph 0086) opens into the active agent reservoir (see portion 57 that is submerged in 71), wherein a suction side of the pump arrangement opens out into the active agent reservoir, and a pressure side of the pump arrangement into the atomizing nozzle (see fig. 1a, the suction side is the side of 57 that is submerged in 71 and the pressure side is the side of 58 that pushes the liquid towards the nozzle), wherein the pump arrangement has a piston (57 and 58, paragraph 0086) that can be adjusted in a cylinder (cylinder formed within 52, see paragraph 0086 and figs. 1a and 1b, as shown the piston is adjusted within the cylinder) in an axial direction of the cylinder (see figs. 1a-1b), wherein the piston abuts proportionately on an inner wall of the cylinder in a positive fitting manner along its outer periphery (see figs. 1a-2a), but fails to disclose a gap formed proportionately on an inner wall of the cylinder in a positive fitting manner along its outer periphery, and wherein the piston is rotatably mounted around its longitudinal axis in the cylinder and can be adjusted between a suction position, in which a pump chamber of the pump arrangement is connected to the suction side via the gap, and a pump position, in which the piston seals the suction side. 
Sonia Boris discloses an atomizer (see entire device in figs. 1-2, col 1, lines 10-12 and claim 4) for atomizing a liquid active agent (liquid within 2) having an active agent reservoir (reservoir 2, see fig. 1, col 2, lines 42-44), an atomizing nozzle (nozzle 7, fig. 1) and a pump arrangement (1, 14, 15, 4, 11, 10, 8, 7, 5, 20, 17, 6, 13, fig. 1, col 2, lines 39-72, col 3, lines 1-56), wherein a dispensing side of the pump arrangement opens out into the active agent reservoir (dispensing side is the side of 13 and 12 and portion of 14 located adjacent to 13, fig. 1) and a pressure side of the pump arrangement into the atomizing nozzle (the pressure side is the side of 8 and 7 and 10, fig. 1), and wherein the pump arrangement has a piston (piston is 13, 14, and portion between 5 and 14, see fig. 1) that can be adjusted in a cylinder in an axial direction of the cylinder (see figs. 1-3), wherein the piston abuts proportionately on an inner wall of the cylinder in a positive mating manner along its outer periphery (see fig. 1, since the piston can slide, the piston is in a positive mating manner along its outer periphery), a gap (gap 7, fig. 1) formed proportionately between the inner wall of the cylinder and the piston (see fig. 1), but fails to disclose that the piston is rotatably mounted around its longitudinal axis in the cylinder and can be adjusted between a suction position, in which a pump chamber of the pump arrangement is connected to the suction side via the gap and a pump position, in which the piston seals the suction side. 
Herre discloses a rod that can be rotated to change from supply side to a pump side, Yoshihiro Kato and Wakatake disclose the concept of obtaining a solution from a reservoir and rotating a piston having a gap such that the piston can be adjusted between a suction position, in which a pump chamber of the pump arrangement is connected to the suction side via the gap and a pump position, in which the piston seals the suction side (see below). 
Herre discloses arod having a gap such that the rod can be adjusted between a supply position, in which a pump chamber of the pump arrangement is connected to the supply side via the gap and a pump position, in which the rod seals the supply side (see figs. 12A-12D, paragraphs 0019, 0084 and 0102-0109).
Yoshihiro Kato discloses obtaining a solution from a reservoir (8, fig. 1) and rotating a piston (5, fig. 1) having a gap (6, fig. 1) such that the piston can be adjusted between a suction position, in which a pump chamber of the pump arrangement is connected to the suction side via the gap and a pump position, in which the piston seals the suction side (see figs. 1-4, pages 8-11 of the English translation of JP63191276). 
Wakatake discloses obtaining a solution from a reservoir and rotating a piston (5a) having a gap (4, fig. 3) such that the piston can be adjusted between a suction position, in which a pump chamber of the pump arrangement is connected to the suction side via the gap and a pump position, in which the piston seals the suction side (see figs. 1-4, pages 5-9 of the English translation of JP04076975).
However, Herre, Yoshihiro Kato and Wakatake disclose a pump arrangement for coating agent (Herre), and a dispenser for fluid (Yoshihiro Kato and Wakatake), but fail to disclose an inhaler. There is no reasonable motivation to modify Herre, Yoshihiro Kato and Wakatake onto the inhaler of Kladders without utilizing improper hindsight reasoning, since both the inhaler of Kladders and the atomizer of Sonia Boris are capable of withdrawing a solution to atomize. Therefore, to modify Kladders and Sonia Boris with Herre, Yoshihiro Kato, and Wakatake to arrive at the claimed invention would be based purely on improper hindsight reasoning. 
Therefore, claims 1-18 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krieger (WO 2013/150129) is cited to show a powder dispenser comprising a piston for withdrawing powder from a reservoir and for expelling the powder. 
Schenk (WO 90/07351) is cited to show an inhaler comprising a piston for withdrawing a medicament from a reservoir and for expelling the medicament. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785